 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers'Union of New Yorkand Vicinity(Hudson County News Co.)andIndependentMarketing ServiceandSuburbanWholesalers'Association,Partyto the Contract.Case 22-CE-58May 18, 1990DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OvIATTOn July 5, 1984, Administrative Law Judge JoelP.Biblowitz issued the attached decision. TheUnion filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions only to the extent consistent with thisDecision and Order.The judge found that Respondents HudsonCounty News Co. (Hudson) and Newspaper andMail Deliverers' Union of New York (the Union)violated Section 8(e) of the Act by executing andenforcing a "Clarification of Jurisdiction" letterthat prohibits subcontracting. For the reasons setforth below we disagree.2Hudson is one of several wholesalers of maga-zines and newspapers in New York City and north-ern New Jersey. Though the record does not pur-port to provide a comprehensive picture, it doescontain some facts regarding the general operationof the industry in thearea.A wholesaler likeHudson receives periodicals from publishers orfrom a publisher's national distributor and then dis-tributes them to retailers in its geographic operat-ing area. Often, a wholesaler is the sole source of aparticular publication in its geographic area. Forexample, Hudson has the exclusive right to distrib-ute all TV Guides within its area.Hudson's drivers are represented by the Unionand Hudson belongs to the Suburban WholesalersAssociation, a multiemployer group that negotiates'The Unionhas excepted to some of the judge's credibility findingsThe Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convincesus that theyare incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.2On January 8, 1985, the Charging Party filed a motion to withdrawthe charge in this case and to dismiss the complaint and vacate thejudge's decision.The motion was opposed by Counsel for the GeneralCounsel. On February 26, 1985, the Board denied the Charging Party'smotionwith the Union.3 The recognition clause of the par-ties' collective-bargaining agreement describing theunit employees' jurisdiction is broad, including "Allwork in the delivery and handling of newspapers,magazines, periodicals . . . ."4 Hudson and theUnion have been parties to a collective-bargainingrelationship for over 35 years and the recognitionclause has remained the same throughout. UnionBusinessAgent Joseph Cotter, in describing theunit work, testified that,[We] take it off the truck. It's then brokendown into dealer's by invoice, the amount thateach dealer takes,we then count out theamount of the product, we wire it, we load iton to the trucks, we serve it, we collect for it,and pick up returns.Hudson Vice President Bertram Kersen confirmedthat the recognition clause covered the distributionof all periodicals to retail outlets and that the rec-ognition clause placed no limitation on the unit em-ployees'work jurisdiction based on how manycopies a retailer sold per time period, nor did itlimit the unit employees' work jurisdiction basedon the location of a retailer in a "depressed" area,if it was within the wholesaler's geographic operat-ing area.In this case, Hudson's geographic operat-ing area includes northern New Jersey, Manhattan,portions of Brooklyn, the Bronx, Yonkers, and por-tions of Staten Island.Hudson's practice was that publications wouldbe sold to low-volume retailers by Hudson's "cashdesk," which has been in existence for many years.Kersen testified that the cash desk sells, on a cashbasis, to small accounts that wish to specify thetitles and numbers of publications they want with-out being subject to regulation by Hudson. Hud-son's unit employees receive and deliver to the3 The Unionalso negotiates with a multiemployer group of area pub-lishers.Union President Murray Schwartz testified that the publishers'collective-bargaining agreement provides the model for the wholesalers'agreement.4The entire recognition clause describes the work of the drivers unitrepresented by the Union as:Allwork in the delivery and handling of newspapers,magazines,periodicals,publications andmerchandise in the operations per-formed by the following: route men, recoverymen, Canada men,distributors and tiers, chauffeurs,bookmobile operators,relay men,carriers,deliveryof advances,wrapper writing and pasting of labelson wrappers(except the shipping and reorder slips), the picking upof returns from newsdealers if provided however, that present prac-tice in connection with wrapper writing may continue,insertion ofnewspapers, putting of labels in racks and same are to be deliveredby Wholesalers'trucks to the Publishers, check-up promotion workand collections,limited, however, to the area presently served bythis company,magazine return pick up, sorting, stripping and bun-dling of newspapers,and receiving of magazines. All initial distribu-tion, reorder,and other delivery from the plant of pocket size books,newspapers and magazinesby hand, truck,stationwagon or anyother vehicle except for normal delivery adjustment between dealersfor promotion purposes and the present practice of collection.298 NLRB No. 76 NEWSPAPER & MAIL DELIVERERS (HUDSON NEWS)565cash desk the publications that the cash desk sells.Thus, concerning those customers who purchase atthe cash desk, the unit employees do not performthe deliveries.Union Business Agent Cotter testi-fied without dispute that thereisno(secondary)level of distribution between the wholesaler andthe retail outlet. Cotter also testified that whether awholesaler has work done directly or indirectly,that work is unit work. Specifically, he testified theagreementdoes not allow a publisher to "drop off"to a "hustler" instead of a wholesaler. (A "hustler"or"bootlegger"purchasesperiodicalsfrom awholesaler like Hudson and then sells to small ac-counts. See fn. 6 infra.)The alleged violation of Section 8(e) stems froma 1982 Clarification of Jurisdictional Recognitionletter.Both Union President Schwartz and HudsonVice President Kersen testified that even before theclarification existed, the parties understood theircontract's recognition clause to prohibit subcon-tracting unit work. In 1982, however, the Uniondiscovered that a newspaper publisher was subcon-tracting unit work. The Union brought this to theattention of the other members of the PublishersAssociation, who agreed that the conduct violatedtheircontract'srecognition clause.The Unionasked the publishers to formalize their understand-ing in writing and they agreed. A clarificationletterexplicitlyprohibiting subcontractingwassigned. Pursuant to its usual practice, the Unionthen proposed to the Wholesalers Association thatthe same letter be incorporated into their contract.5Because the wholesalers agreed that their contractalready prohibited subcontracting, the same Clarifi-cationof JurisdictionalRecognition letterwassigned in 1982,stating:The Suburban Wholesalers Association andtheMorning Newscompanies Association andeach member of the association hereby con-firms that the Newspaper and Mail Deliverers'Union is recognized exclusively as bargainingrepresentative for employees performing allwork described in the jurisdictional provisionsof each collective bargaining agreement andagrees that no Wholesaler or News Companyshall subcontract any bargaining unit work.In the summer of 1983, the Union learned ' ofconduct that it believed violated the wholesalers'contract and the clarification letter. The Union'schapel chairman at Hudson told Business AgentCotter that unit members suspected that Hudson5Business Agent Cotter confirmed that the letter originated with thepublishers'contract and then was added to, the wholesalers' contract Headded that the Union had had problems with unspecified bootleggerswho served customers that unit employees are contracted to servewas not receiving all the TV Guides that Hudsonwas purchasing. As the unit employees were enti-tled to receivethemagazinesHudson purchased,the Union believed that this violated the contract.An investigation by Cotter indicated that some TVGuides were not being unloaded from the publish-er's truck at Hudson's facility, but were being"transshipped" to a facility owned by Haber. Atfirst,Hudson Vice President Kersen denied theUnion's allegationbut he later determined that partof Hudson's shipments were going to Haber.6 Itappears that in 1980, Haber, in the name of ISI,Inc., 7executed an agreement with Hudson thatstated:Whereas, ISI, Inc. wishes to sell and promotethe sale of TV Guide as well as certain othermagazinesand publications on behalf of Hud-son's customers and accounts. . . . Hudsonhereby appoints ISI, Inc. as its exclusive SalesRepresentative to sell and promote the sale ofTV Guide and other titles to those retail cus-tomersandaccounts on Schedule A attachedhereto.8In September or October 1983, UnionBusinessAgent Cotter informed Hudson that its dealingswith Haber violated the Clarification of Jurisdic-tionalRecognition letter executed by the Unionand two multiemployer associations in 1982 inwhich Hudson, as a member of one of theassocia-tions, agreed not to subcontract any bargaining unitwork. Hudson and the Union agreed to arbitratethematter. Pending arbitration,Hudson and theUnion reached an interim agreement, that Hudsonwould cease transshipping to Haber, who woulduse Hudson's cash desk.The arbitration hearing was held on November23, and the arbitrator's decision was issued on No-vember 29, 1983. The arbitrator found that Hudsonbreached its uo-subcontracting agreement with the6 Haber, whoowns andoperates three companies including the Charg-ing Party, described his business as a "hustler."A hustlerreceives a pub-lication from a source such as Hudson,sohcits accounts,and deliversthem, making a profit on the difference between the sales and purchaseprice.Haberbegan purchasing"very small" amountsof TV Guides fromHudson's cashdesk in 1978.Uaber's volume of business grew significant-ly and, in 19S0, Hudson begat extending Haber credit rather than requir-ing cash payments.Under this new arrangement-and contrary to Hud-son's normal practice of receivingitsTVGuide orderfrom the publisherand having its drivers deliverto its New York City and NewJersey cus-tomers-theTV GuidesHaber purchased from Hudson were shipped di-rectly fromthe publisher to Haber. Hudson was still billedfor all the TVGuides and then billed Haber for his portion.Haber acknowledged thatHudson had extended up to $104,000 of creditto him At thehearing,Kersen testified that Hudson had no transshipment arrangement withanyone but Haber.7Although the recordprovides references to ISI,Inc., it is clear thatISI is a single proprietorship.$Schedule Awas purportedly a list of Hudson's customers Creditedtestimony establishes that no Schedule A was ever attached to the con-tract. 566DECISIONSOF THE NATIONAL LABOR-RELATIONS BOARDUnion by selling and facilitating the delivery ofperiodicals to Haber.9 The arbitrator recognizedthat selling was not subcontracting per se, but con-cluded that the letter was intended to bar bothpractices.Thereafter,Hudson ceased supplyingHaber and Haber filed this charge.There was also an arrangement between HudsonandHaber regarding the Village Voice (TheVoice), which appears similar to the transshipmentof TV Guides.' ° In 1981, Select Magazine, TheVoice's national distributor, ceased doing businesswith its New York City area distributor, GregNews, and offered the distributionwork toHudson. Hudson agreed to buy and be billed forThe Voice for Manhattan, the Bronx, and northernNew Jersey. Hudson treated The Voice copies des-tined for New Jersey in its usual manner, receivingand delivering them using unit employees.Hudsonarranged for copies destined for Manhattan and theBronx to be transshipped directly to Haber. Byhaving the Manhattan and Bronx copies of TheVoice delivered directly to Haber, Hudson wasable to make a profit on those copies without in-curring any labor costs. A corollary, however, oftransshipment to Haber and delivery by his sales-men is that it denies that work to Hudson's unitemployees. 11Hudson Vice President Kersen testified thatHudson chose not to deliver The Voice to Manhat-tan and the Bronx because it arrives "too late" andHudson would have to "hold up" delivery trucksleaving for New York City. He acknowledged,however, that all that Hudson would have to do todeliver to the city would be to reschedule the de-parture time of its trucks and stated that the onlyfactor preventing it from doing so was the "eco-nomics" of it.Section 8(e) of the Act makes unlawful the exe-cution or enforcement of an agreement between alabor organization and an employer that requiresthe employer to cease or refrain from doing busi-nesswith another employer or person. Althoughbroadly worded, Section 8(e) was not intended toprohibit a labor organization from executing or en-forcing such an agreement when its objective is topreserve for its members bargaining unit work orto reacquire work previously performed or other-9No party contendsthat theBoardshould defer to the arbitrator'saward.10 There isno testimony regardingprecisely when the Unionlearnedof TheVoice transshipment arrangement but it was discussedin the arbi-trator's decision.11 Hudson regularly delivers periodicals,including weeklieslikeTheVoice,inManhattan and the Bronxand there isno dispute that, as UnionPresidentSchwartztestified,the work involved in the delivery of TheVoice is "identical" to the work involved in deliveringother periodicals,that it "isjust a different publication."wise fairly claimable.' 2 This is considered a pri-mary objective and is lawful. When the intent ofthe agreement, or the labor organization's objectivein enforcing it, is "secondary," the agreement vio-latesthe Act. A secondary object is evident when,for example, the labor organization seeks to forcethe noncontracting party to recognize the labor or-ganization or where the work involved is not fairlyclaimable.Fairly claimable work is work that isidentical to or very similar to that already per-formed by the bargaining unit and that bargainingunit members have the necessary skill and are oth-erwise able to perform.The Union asserts that it was attempting to pre-serve bargaining unit work and thus did not violatethe Act. It contends that the distribution of Hud-son's product was the contractual work of its mem-bers and that sale to Haber deprived members ofextra routes and shifts.The administrative law judge found that theUnion's argument extended the agreement to allsubcontracting and sales to secondary wholesalersand that the Union was attempting "at least partial-ly to acquire work it never previously had." Hereasoned, therefore, that the Union's purpose inproposing the clarification letter and enforcing itwas to force Hudson to cease doing business withHaber and other secondary wholesalers, and socauseHudson to pick up former customers ofHaber and thereby acquire work it never had. Thejudge rejected the Union'sargumentwithout iden-tifying the traditional scope of the bargaining unit'swork as evidenced by the contractualrecognitionclause and the history of the parties' conduct underit.That examination is essential in this kind of case.Teamsters Local 282 (D. Fortunato),197NLRB673, 675 (1972). On examining the evidence, weconclude that the parties' collective-bargainingagreement and practice gives the unit employeesthe right to handle all publications from their re-ceipt from the publishers to their delivery to theultimate retailers.' 8The only evidence of conduct contrary to therecognition clause was Hudson's relationship withHaber regarding TV Guide and The Voice, whichHudson acknowledged was one-of-a-kind.' 4 The12National WoodworkMfrs. v.NLRB,386 U S 612 (1967), andNLRBv.LongshoremenILA,447 US 490(1980). See generallyPlumbers Local342 (Conduit Fabricators),225 NLRB 1364, 1365 (1976).18 The only exception to this is the practice whereby small accountsare serviced through the cash desk and even those periodicals are re-ceived by the unit employees and delivered to the cash desk.14 Thejudge referred to Haber's business as a "secondary wholesaler"and appeared to assume that such a business had a traditional positionwithin the(primary)wholesalers'operation that was consistent with the(primary)wholesalers' collective-bargaining relationship with the Union.Although several witnesses used the term "secondary,"Business AgentContinued NEWSPAPER,&_MAIL DELIVERERS (HUDSON NEWS)567General Counsel provided no evidence that` theUnion was aware of the transshipment arrangementbeforemid-1983, let alone acquiesced in it. Onlearning of the TV Guide arrangement, the Unionpromptly demanded that Hudson comply with itscontractual obligations.15 There is no evidence thatthe Union had any secondary object such as repre-senting Haber's employees. 16The Clarification of Jurisdictional Recognitionletter extends only to the subcontracting of bar-gaining unit work. On the facts presented here, weconclude that Hudson's arranging the transship-ment of copies of TV Guide and The Voice toHaber violated its agreement with the Union bycircumventing its obligation to use bargaining unitemployees for this work. These arrangements withHaber affected the traditional work of unit employ-ees and the Union acted lawfully in seeking to re-strain this practice.Given our holding regarding the unit employees'traditionalwork jurisdiction, we find it nondeter-minative whether the testimony before the arbitra-tor was accurate that a "Schedule A" or delete listfor Hudson's customers was forwarded to Haber intheHudson/ISI, Inc. contract. Although Haberand Kerson credibly denied in the present hearingthatsucha listwas given to Haber, theISI/Hudson contract referred to the list, and theHudson official stipulated to the arbitrator thatsuch a list had been delivered. We note that it wasCotter's uncontradicted testimony was that therewas nolevel of distribu-tion between a wholesaler and retailers. Therefore, we find that there isno support,for any such assumption.15 As noted(fn. 10 supra),the record evidence indicates that the Unionlearned of TheVoice transshipment arrangement after it learned of theTV Guide arrangement and promptly placed the facts regarding TheVoice before the arbitrator.The instant case is distinguishable fromNewspaper & Mail Deliverers (B& W Distributors),274 NLRB 929 (1985), in which the Board affirmedthe administrative law judge's finding that the Union violated Sec. 8(e).In B & W Distributors,the Union,relying in part on a letter of agree-ment identical to the Clarification of Jurisdictional Recognition letter inthis case,entered into an arrangement with Irish Echo whereby IrishEcho ceasedusingB & W topick up its newspaper from the printer andto deliver the paper to distributors.Theunion, which had a collective-bargaining relationship with one distributor of the paper, Metro, but notwith Irish Echo, the printer,or B & W,had not performed the disputedwork for 10years when it claimed the work and entered into the ar-rangementwith Irish Echo. Consequently, the union was deemed to havewaived any claim to the work that it might have had earlier. The Unionaccomplished its unlawfulobjective,i.e,acquisitionof the work, bythreatening to and actually ordering the Metro employees it representedto refuse to distribute the newspaper to retailers. The administrative lawjudge inB & W Distributorspointed out that Metro, the employer withwhich the'Union had a collective-bargaining relationship, had no author-ity to assign the disputed work to union-represented employees and thatIrish Echo,with which the union had no bargaining relationship,had as-signment authority.Further, in addition to the union's having waived thework, neither B & W nor Irish Echo was a subcontractor of Metro. Incontrast,Hudson has a collective-bargaining agreement with the Union,and the work itself has traditionally been performed by Hudson employ-ees whomthe Union represents.25 Haber andBusinessAgent Cotter each testified about a dispute be-tween the 'Union and Haber in 1981. Their testimony in this regard, how-ever, fails to characterize the disputeon the latter evidentiary basis that the arbitratormade his determination, which is now alleged asunlawful.Hudson Vice President Kerson testifiedthat the recognition clause of the collective-bar-gaining agreement encompassed, the distribution ofallperiodicals to retail outlets.Union PresidentMurray Schwartz testified similarly that the distri-bution of Hudson's periodicals was "contracted to"the Union. Further, Cotter testified that agreementon the Clarification of Jurisdictional Recognitionletterwas sought because the Union learned thatcertain employers who were party to the collec-tive-bargaining agreement were deleting customersfrom their routes but continuing to service thosecustomers by giving their names to bootleggers. Itisprecisely this conduct that the Union and evenHudson's officers believed at the time of the arbi-tration that Hudson and Haber engaged in by exe-cuting the ISI contract. In the circumstances ofthis case, it is immaterial why Hudson sought todelete direct deliveries to customers or whether alistof deleted customers was actually transmitted.Such work was traditional bargaining unit workand Hudson, as the exclusive source of distributionof TV Guide and the "guarantor" for Haber's dis-tribution of The Voice, had ongoing involvementin the distribution of these periodicals throughHaber.Accordingly, this is not simply a casewhere one distributor eliminates part of its businessand another distributor independently begins toservice former customers of that other distributor.In the present circumstances, the Union cannot besaid to have acted unlawfully in seeking the preser-vation of this work.In finding a secondary motive, the judge placedundue reliance on Cotter's testimony concerningthe solicitation of new accounts in the geographicarea served by Hudson. However, Cotter drew adistinction between accounts served by distributorsthat received publications from sources other thanunion wholesalers and those served by distributorsthat received product from union wholesalers suchas Hudson. Both Cotter and Schwartz testified thatHaber would be doing bargaining unit work if hedistributed publications received from Hudson oranother union wholesaler. The union officers alsostated that if Haber purchased his publications fromthe publisher, then the Union might attempt to or-ganize his business. The distinction is important be-cause it comports with the parties' understandingof the scope of the jurisdictional provision of thecollective-bargaining agreement. Despite the sever-ity of the impact on Haber of enforcing the no-sub-contracting agreement, theUnion and Hudsonacted lawfully in executing that agreement and theUnion acted lawfully in seeking to retain for em- 568DECISIONSOF THE NATIONALLABOR RELATIONS BOARDployees in the Hudson unit the distribution of pub-licationspurchased by Hudson.17We do not find it significant that The Voice hadbeen distributed by Greg News before it was of-fered to Hudson. InNationalWoodwork,supra at644-645, the Supreme Court stated:The determination whether the [challengedcontract provision] . . . violated § 8(e) . . .cannot be made without an inquiry intowhether, under all the surrounding circum-stances, the Union's objective was preservationof work for [the contracting employer's] em-ployees, or whether the agreements . . . weretactically calculated to satisfy union objectiveselsewhere .... The touchstone is whetherthe agreement or its maintenance is addressedto the labor relations of the contracting em-ployervis-a-vishis own employees.As we have found, the recognition clause andthe parties' conduct under it show that the unit em-ployees' traditionalwork jurisdictionwas over"all"Hudson's publications.This is further sup-ported by Union President Schwartz' undisputedtestimony that the contract required Hudson toinform the Union when it received a new publica-tion so that arrangements could be made for its de-livery.We find that the Union's action when itlearned that Hudson was handling The Voice forManhattan and the Bronx but having it trans-shipped to Haber (as it was with TV Guide) waswith the object of preventing Hudson from siphon-ing off the unit employees' work, a primary andlawful objective.1S17NLRB v. Longshoremen ILA,supra.16 Because we have found that the handlingof TVGuide and TheVoice falls squarely within the unit employees'traditionalwork junsdic-tion,the result here does not turn on whether the work is fairly claim-able. In any event,a fairly claimable analysis would support our conclu-sionthat the Union's objective was primary and lawful. We note thatHudson was the exclusive wholesale distributorof TVGuide in its geo-graphic area.We note further that the delivery of The Voice was notmerely similar to, it was identical to, the delivery of other publicationsthat unit employees have traditionally done and currently do in Manhat-tan and the Bronx.Hudson itself deliveredThe Voiceusing unit employ-ees in New Jersey. SeeRetail Store Employees Local 876 (Allied Super-markets),174 NLRB 424 (1969), in which enforcement of a contractclause prevented the employees of product-suppliers from shelving cer-tam brand-named grocery products. The unit employees had nevershelved those named products but had performed the same work on simi-lar products in the same store.In finding a primary work-protectionobject, theBoard statedTo define unit work narrowly according to the supplier or newnessof the product would effectively deny the [union] any remedy forpiecemeal reduction and potential elimination of unit work . thefact that[unit employees]may not have performed the shelving taskson these particular brands . ..isnot dispositive.For the recordshows that[unit employees] have handled the in-store shelving andservicing tasks on the bulk of the grocery merchandise carried byRespondent supermarkets 174 NLRB at 425Thus, the fact that The Voice's publication schedule did not fit withHudson's existing delivery schedule is not determinative of whether itwould be fairly claimable as unit work Nor does the record support afinding that Hudson unit employees'work was limited to a list of publics-On the basis of all of the foregoing, we reversethe judge's finding that Hudson and the Union vio-lated Section 8(e) of the Act by effectuating andenforcing the Clarification of Jurisdictional Recog-nition letter.Accordingly, we shall order that thecomplaint be dismissed.ORDERThe complaint is dismissed.tions that Hudson had at the time the parties'recognition clause was firstsigned. Cf.Teamsters Local 282 (D. Fortunato),supra. InFortunato,theemployees represented by Local 282 had not traditionally performed anentiretypeof work allegedly being protected for them, i.e., the driving ofsubcontractors' employees on a construction site, work that traditionallyhad been performed by nonunit employees.Therewas also independentevidence that Local 282's conduct had a secondary object.In those cir-cumstances,an 8(e) violation was found notwithstanding that the truck-driving skills involved were the same.Bernard Suskewicz, Esq.,for the General Counsel.Marshall E. Lippman, Esq. (Lippman & Lippman),for theRespondent.Robert Sylvor, Esq. (Bandler & Kass),for Hudson CountyNews Co. and Suburban Wholesalers' Association.DECISIONSTATEMENT OF THE CASEJOELP. BIBLOWITz,Administrative Law Judge. Thiscase was tried before me in Newark, New Jersey, onFebruary 13 and 14 and April 12, 1984. The complaintand notice of hearing issued on December 29, 1983,1 andwas based upon an unfair labor practice charge filed onDecember 2 by Independent Marketing Service (IMS).The complaint alleges that Hudson County News Co.(Hudson), and Newspaper and Mail Deliverers' Union ofNew York and Vicinity (the Union) violated Section 8(e)of the Act by entering into, maintaining, and givingeffect toan agreementwhereby Hudsonceased, andagreed to cease and refrain from,doing business withany other employer or person. Hudson is a member ofSuburbanWholesalers'Association (theAssociation).Based on the entire record, including the briefs, I makethe following findings.1.JURISDICTIONRespondent Hudson, a corporation with an office andplace of businessinNorthBergen,New Jersey (Hud-son's facility), is engaged in the distribution of magazinesand newspapers. During the calendar year 1983, Re-spondent Hudson sold and shipped from its facility goodsvalued inexcessof $50,000 directly to points outside theState of New Jersey. Hudson and the Union admit, and Ifind, that Hudson is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.1Unless indicated otherwise,alldates hereinafter refer to the year1983. NEWSPAPER &.MAIL DELIVERERS (HUDSON NEWS)569II.LABOR ORGANIZATION STATUSHudson and the Union admit,and I find,that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE FACTSHudson distributes newspapers and periodicals in theNew Jersey and New York metropolitanarea; it is anoperationsometimesreferred to as a primary wholesaler.Thismatterarosefrom disagreements the Union hadwith Hudson over Hudson's business relationship withMichael Haber. Haber's operations were referred to atthe hearingas a hustler,a secondary wholesaler,and, bythe union witnesses, as a bootlegger. Sincecommencingoperations in 1978 hisbusinesshas increased from totalsales of 144 copies of TV Guide to approximately 6000TV Guides (plus other periodicals) sold to approximately2000 customers in the five boroughs of New York,Hudson,Newark and Essex County in New Jersey.These customers are primarilysmall customers(low-bill-ing accounts) in high crimeareas;in addition to news-stands,they often comprise Laundromats and grocerystores.The nature of the indusilry is that a vast majorityof the successful periodicals (such as TV Guide)will selltheir product to only one wholesaler in an area; every-body else, no matter how large, must then purchase theperiodical from that wholesaler. In that regard, Habertestified that he has contacted the publishers of TVGuide and Penthouse,as wellas other periodicals, in anattempt to purchase them directly; they refused his re-quest.Haber therefore purchases all, or substantially allof his periodicals from Hudson. Almost all of Hudson'semployees are represented by the Union; Haber's em-ployees (it appears that they are driver-salesmen, inde-pendent contractors) are not, represented by the Union,or any union.Haber operatesa numberof companies; IndependentMarketing Service (IMS), is a singleproprietorship locat-ed at 536 Gregory Avenue in Weehawken, New Jersey.It is engagedin distributingmagazines, primarily TVGuide, to stores and other customers in the above-de-scribed area. No separate tax return is filed for IMS; it ispart of Haber's personal return.IMS isnot billed byHudson for products sold to Haber; however IMS doesmaintaina checking account andsometimespays Hud-son'sbills to Haber. ISI, located at thesame address, isalso a singleproprietorship formed to purchase and resellin quantitymagazinesand newspapers. ISI, like IMS,does not receive bills from Hudson, but doesmaintain achecking account and, on occasion, like IMS, paysHudson for publications sold to Haber. The ISI taxreturn,is alsoconsolidated with Haber's personal return.The Book Worm is a sole proprietorship that is ownedsolely by Haber's wife, Lois Fay Haber. The BookWorm is the entity that Hudson bills for Haber's pur-chases and it alsomaintainsa checking account, which,on occasion, pays these bills.Which entity pays whichbilldepends upon "Where I have money." With ISI,Haber is the only authorizedsignatureon the checkingaccount; with IMS, both he -arid his wife are authorizedsignatures; on the Book Worm, his wife is the primarysignature,and he is the secondary signature. When thedrivers collect from his customers, they deposit themoney in the bank account thatismostconvenient,whether, it is the name of IMS, ISI or the Book Worm.Prior to the fall of 1983, the TV Guides were deliv-ered to Haber's facility inWeehawken directly fromLancaster, Pennsylvania, by interstate truckers who werenot members of the Union, without being routed throughHudson's facility. Hudson paid TV Guide for these ship-mentsand Hudson, in turn, billed, and was paid by,Haber for these shipments. In about the fall of 1983 theUnion began objecting to this arrangement,alleging thatit took work away fromitsmembers.In support of itsposition the Union cited its contract with the Associa-tion,and an agreementbetween the parties in the formof a letter from the Association to the Union.It is enti-tled: "Clarification of Jurisdictional Recognition"and, al-though undated, was agreedupon inabout 1982; it states:The SurburbanWholesalersAssociation and theMorningNewscompaniesAssociationand eachmember ofthe associations hereby confirms that theNewspaper and Mail Deliverers'Union is recog-nized exclusively as bargaining representative foremployees performing all work described in the ju-risdictional provisions of each collective bargainingagreement and agrees that no wholesaler or NewsCompanyshallsubcontract any bargaining unitwork.Bertram Kersen, executive vice president of Hudson,testified that in the fall of 1983, Joseph Cotter, theUnion's business agent,told him that Hudson was in vio-lation of the contract in its dealings with Haber andthere was a possibility of a job action. Cotter testifiedthat at about this time he had a meeting with Kersenwhere he informed him that the Union was concernedthat the entire order of TV Guide purchased by Hudsonwas not going to Hudson and the Union was losing jobs.The Union later learned thatsomeof this order wasbeing delivered directly to Haber from TV Guide bynonunion members.As a result of this disagreement, an arbitration wasscheduled to determine whether Hudson's sales to Haberviolated its contract with the Union. Pending this arbi-tration, an-interim change was made in Hudson's sale anddelivery of TV Guide to Haber. Direct delivery was dis-continued; the TV Guides destined for Haber were de-livered to, and unloaded at, Hudson'spremises,and werereloaded onto a rented truck driven by a Hudson uniondriver; they were then delivered to Hudson's cash salescounter in the Bronx, which is operated by Hudson tosellmagazinesand periodicals to small dealers on a cashbasis.Haber then picked up the TV Guides at this loca-tion, and transported them to his Weehawken facility.On November 23, an arbitration hearing took place. Atthis arbitration the parties (representatives of Hudson andtheUnion) stipulated that in February 1980, whenHudson consolidated its accounts and eliminated about400 of itssmallestcustomers (total businessof $10 or lessa week), it gave Haber a list of these dealers, whom hebegan to service. On November 29, the arbitrator issued 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis decision wherein he found that Hudson violated thecontract by selling directly to Haber and by facilitatingthe delivery of products to him for resale to retailers.The arbitrator ordered Hudson to cease and desist fromthese activities.Other than the above-described business relationship,there is no connection between Hudson and any ofHaber's companies; Hudson owns no part of these com-panies and provided no financial support for the creationor the maintenance of these companies, except for arather large credit line Hudson granted to Haber. TheUnion, however, points to a number of factors that pro-vide a connection between Haber and Hudson. Principalamong these is the list of small volume customers thatHudson complied in 1980, referred to, supra. At the arbi-tration the parties stipulated that Hudson gave this list toHaber and he began to service these customers. Haberdenies that Hudson ever gave him such a list, and testi-fied that he and his drivers obtained new customerssolely by locating prospective customers that were notserviced by any distributor, and that had the capacity tosellmagazines.Thiswas almost always small volumecustomers, because if they did a large enough volume ofbusiness they could purchase the magazines from a pri-mary wholesaler like Hudson at a lower price thanHaber and other secondary wholesalers charge. (Sincethe secondary wholesalers purchase their magazines fromthe primary wholesalers, their prices to their customerswill generally be higher.) Haber testified that he waspresently serving some customers who were previouslyserved by Hudson, and the oppositeis true aswell, sincesome of his accounts grew insizeand became eligible todeal with Hudson, with its higher discounts and lowerprices thanHaber could offer. He was aware thatHudson was deleting dealers in 1980, but he did notknow whether Hudson prepared a list of these deleteddealers.Kersen, who commenced employment with Hudson inSeptember 1981, testified that at the arbitration he en-tered into the stipulation that in 1980 Hudson gaveHaber the list of the dealers it had deleted. At the timeof the arbitration, he believed that was a correct state-ment based upon his conversations with Mike Aiello,Hudson's generalmanager.However, after the arbitratorhanded down his decision, Robert Cohen, Hudson'spresident, told him that he was in error, that Hudsonnever gave such a list to Haber. He then checked withotherofHudson's representatives, includingFrankNucera, its former general manager (who did not testify),who confirmed Cohen's statement that no such list wasever given to Haber. Kersen also testified that at thattime he also learned that, in deciding upon what dealersto delete, Hudson used a $10-a-week figure in decidingwhich dealers it would discontinue serving. Cohen testi-fied that when he read the arbitrator's decision he was"surprised" to read that Hudson gave Haber the list ofdeleted customers and he asked Kersen where he heardthat;Kersen said that he received the information fromAiello.He testified that Aiello did prepare such a list,but he was not authorized to give it to anyone outside ofHudson-". . . if he did, I don't know anything aboutit."He testified further that, at the time, Hudson decideditwas uneconomical to serve certain customers, and itdeleted them and consolidated some of its routes, but hedid not know that Haber would begin selling to theseformer customers. Aiello testified that in 1980, due to thegasoline shortage, Hudson decided to check its customerrecords and remove dealers with whom Hudson wasdoing $10 or less business a week. Aiello prepared such alist; it contained between 400 to 500names,and gave itto Nucera. Aiello never gave the list to Haber and doesnot know what Nucera did with the list, but he wasnever told that Nucera was to transmit the list to Haber.At the arbitration, he assumed that the list was given toHaber because Haber's operation served the type of cus-tomer who was uneconomical for Hudson to serve, buthe never saw Haber with the list and does not knowwhether Haber ever saw the list. Cotter testified thatprior to the arbitration, Kersen told him (in Aiello's pres-ence) that Hudson gave Haber the list of deleted dealersin order to give him a start.On September 6, 1980, Hudson and ISI Incorporated(although,Haber testified, it is not a corporation) byRichard Shapiro, vice president, and Haber entered intoan agreement wherein ISI stated it desired to sell TVGuide as well as other publications "on behalf of Hudsonto certain of Hudson's customers and accounts" and thattheywere entering into the agreement "in order toinduce Hudson to appoint I.S.I., Inc.as SalesRepresent-ative to sell and promote the sale of TV Guide and othermagazinesand publications." The agreement contains 27articles, the first of which states:1.Hudson hereby appoints I.S.I., Inc. as its exclu-sive Sales Representative to sell and promote thesale ofTV Guide andother titles to those retail cus-tomers and accounts listed on Schedule A attachedhereto.Haber testified no schedule was attached or ever givento him. The agreement also provides that IST shall notattempt to sell to, or service, any customers other thanthose listed on Schedule A, without Hudson's permissionand that ISY shall pay its bill in full each week, but maycarry a balance up to $10,000.2 (Haber's current balancewith Hudson is approximately $100,000.) Further, theAgreement provides that Haber will receive a 7-1/2 per-cent discounts on TV Guide4 with the discount on othertitles to be determined by Hudson; Haber testified that in1980 he negotiated with Hudson to increase his discounton TV Guide to 5 percent and in dune 1980 his discounton monthly magazines was increasedto 7-1/2 percent;that is his present discount schedule and he never re-ceived a 7-1/2 percent discount on TV Guide. Theagreement provides that either party may terminate itupon 30 days written notice to the other side. Each pageof the agreement was signed by Haber; he testified thatthe reason he did this was, due to the absence of any2 Thiswas changed from $5000 and initialed by Haber and Shapiro, atHaber's suggestion.3This was changedfrom 3-1/2 percentand initialedby Haber andShapiro.4 Handwritten,and initialed by the parties,was: "+ $100 " Haber testi-fied that he never received this amount. NEWSPAPER & MAIL DELIVERERS (HUDSON NEWS)571schedule,he signed each page—to indicatethat the 27 ar-ticleswas the extent of the agreement;in case the cus-tomer list later became attached to the agreement-"there would at least be the suspicion that it wasn't origi-nally there." He did this even though Shapiro told himthat he only had to sign the last page.Haber testifiedthat he was asked to sign this agreement due to a suc-cessful antitrust court case brought against some primarywho lesalers,national distributors and publishers by thesuppliers for refusing to serve them.Haber was asked tosign the agreement to prevent that from occurring be-tween them.Haber told Cohen that he did not feel thatitwas necessary as they had no previous problems intheir relationship.Cohen agreed,but said that Shapirowas insisting on it;he told Haber: "Mike, this is all bull-shit,the understanding is between us and we know whatwe mean,just to sign it so we have peace in here," andhe did.He testified that where the agreement alteredtheir relationship it was not enforced,and the remainingareas were not applicable to their relationship;Haber tes-tified that he and Hudson did not conduct their businesspursuant to the provisions of this agreement.Cohen testified that in 1980,Hudson was involved inan antitrust action and he determined that it would be inHudson's interest to have secondary wholesalers enterinto agreements with Hudson in order to prevent themfrom suing Hudson. He instructed Shapiro and Hudson'sattorney to draw up such an agreement;thatwas theagreement that Hudson and Haber signed.He testifiedthat the schedule referred to in the contract was the listof deleted customers prepared by Aiello; he knows thatAiello prepared it and gave it to Nucera,but does notknow whether it was ever given to Haber.He testifiedfurther that Haber did not want to sign the agreement,but he prevailed upon him to do so.As to the articles inthe agreement:"Iwould notconsider them all deadissues,maybe some of them were routine,but I wouldn'tconsider them all dead.Iwould consider them perti-nent."The Union,in its attempt to establish a connection be-tween Hudson and Haber,refers to Haber's sale of Vil-lageVoice(the Voice). Since January 1981,Haber hasbeen distributing the Voice;he currently distributes it inHarlem,Upper Manhattan and the Bronx.SelectMaga-zine(Select),a national distributor of magazines, main-tainsan office at,Hudson;Hudson purchasesthe Voiceand other periodicals from Select. Haber testified thatshortly prior to 1981, while he was at Hudson's premises,a representative of Select informed him that they werehaving difficulties with Greg News Company, a NewYork distributor,who was then distributing the Voice.He indicated that Select might be looking to transfer thedistributionof the Voice; they had decidedagainstHudson becausethey didn'twant to use a union oper-ation as it had never previously operated that way. Be-cause of Haber's limited financial resources,Hudsonagreed to guarantee Haber's payment to Select.The pro-cedurewas that Haber received an invoice from theVoice, he paid Hudson, which paid the Voice. As towhy Hudson would do this,Haber testified to two rea-sons:He had earlier performed, without a fee,some ana-lyticalwork for Hudson,and since 1980 his discountfrom Hudson had not changed although his business withthem had greatly increased.Haber and Kersen testifiedthatHudson has never distributed the Voice in theseareas; the reason is due to the day and time of deliveryof the Voice. The Voice is a weekly paper that comesout on Wednesday while Hudson'sBronx routes aretypically dispatched on Thursday; they would thereforenot be competitive.In addition, the Voiceisusually de-livered late in the morning, after Hudson's trucks hadleft,and they would, therefore, have to wait until thefollowing day for distribution,putting them at an addi-tional disadvantage competitively.The union defense is that the subcontracting prohibi-tion contained in the Clarification of Jurisdiction letterwas a lawful means of preserving its members'jobs atHudson and other members of the Association.Cottertestified that as a result of Hudson discontinuing serviceto 400 prior customers in 1980,no jobs were actuallylost, but extra shifts were lost by the Union'smembers atHudson:i.e.,because of this deletion,Hudson was ableto do without 10 to 15 shifts by extra men,whom theywould have had to employ;the basis of this conclusionwas his conversations with regular and extra employeesat Hudson.Kersen testified that, to the best of his knowl-edge,the 1980 deletion did not cause the layoff of, orhave and adverse effect upon,Hudson's employees.Cotter testimony of the Union's jurisdiction is as fol-lows:Q. So itisyour testimonythat if Haber or anyother companieslikeHabergoes out and solicitsnew accounts in the geographic area that thewholesalers,likeHudsonCounty, haveaccounts... that's union work?A. That'squite correct.Becauseitshould beHudson Countygoing out and soliciting thesepeople.In this regard,Murray Schwartz,president of theUnion, testified:Well, if a paper like the Village Voice was handledby our men,there would be weekly routes created,we would either get new shifts,or if we couldn'tget new shifts,there would certainly be additionalwork put on the existing routes where men wouldhave an opportunity to gain overtime which is paidat a premium rate:In answerto thesame questionasked of Cotter,supra,Schwartz testified that it would be union work if Haber,or any other secondary wholesaler,purchased the peri-odicals from a union wholesaler. Schwartz also testifiedto an example of how a dealer serviced by Hudson isjeopardized by a competitor being serviced by a second-ary wholesaler;however,Iwas unable to comprehendthis example especially since dealers serviced by second-arywholesalers,of necessity, pay higher prices thanthose serviced by Hudson or other primary wholesalers.Finally,the Union alleges that the complaint must bedismissed because IMS (as compared to ISI and TheBook Worm)is the Charging Party,whereas Hudson DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD572billsThe Book Worm, not IMS, for Haber's purchases.Counsel for the Union's brief states that the complaint"must be dismissed because the General Counsel failed toestablish that IMS does business" in any way withHudson.IV. DISCUSSIONAND ANALYSISSection 8(e) states:It shall be an unfair labor practice for any employerto enter into any contract or agreement, express orimplied,whereby such employer ceases or refrainsor agrees to cease and refrain from handling, using,selling, transporting or otherwise dealing in any ofthe products of any other employer, or to ceasedoing business with any other person.The Union's argument that the complaint must be dis-missed because Hudson does not do business with IMSmust fall for a number of reasons. Although Hudsondoes not bill Haber in the IMS' name, IMS does, at timespay Hudson for Haber's billing. In addition, the oper-ations of IMS, ISI, and The Book Worm are so intermin-gled that theyare, in reality,one. And, finally, the word-ing of the Act and complaint, referring to any other em-ployer or persons clearly encompasses the allegations es-tablished at the hearing.The Act also refers to an entering into of a contract.The Clarification of Jurisdiction letter was entered intoin about 1982, outside of the 10(b) period. However, theBoard and the courts hold that an arbitration proceedingto enforce such an agreement amounts to a "reenteringinto" of such agreement.Retail Clerks Union Local 770(HughesMarkets),218NLRB 680 (1975);Carrier AirConditioning Co. v.NLRB,547 F.2d 1178 (2d Cir. 1976).As the arbitration occurred within the 10(b) period, theUnion and Hudson cannot defend on this basis.The Board and Court decisions are clear that an agree-ment such as the Clarification of Jurisdiction letter islawful if its purpose is to preserve the work of theunion's members, and is unlawful if its purpose is the ac-quisition of work for its members. As the Supreme Courtstated inNationalWoodwork Mfr. Assn. v. NLRB,386U.S. 612 at 644-645 (1967):The determination of whether the [challenged con-tract provision] . . . violated Section 8(e) and Sec-tion 8(b)(4)(B) cannot be made without an inquiryintowhether, under all surrounding circumstancesthe Union's objective was preservation of work for[the contracting employer's] employees, or whetherthe agreements. . . . were tactically calculated tosatisfy union objectives elsewhere. . . . The touch-stone is whether the agreement or its maintenance isaddressed to the labor relations of the contractingemployer vis-a-vis his own employees.This is a proposition that is easy to state, but difficultto apply. The provision forbids the primary wholesalerfrom subcontracting any bargaining unit work; is theUnion attempting to preserve the work of its members,or attempting to obtain new jobs for its memberships?The Union argues (with some - force) that Hudson, byselling TV Guide or other periodicals to Haber (or othersecondarywholesalers) ismaking a profit simply byhaving a bookkeeper send a bill to Hudson, without theneed of any additional drivers, and that the Clarificationof Jurisdiction letterwas to forbid this practice andtherefore preserve the work of its driver-members. How-ever, the difficulty with this argument is that it covers allsubcontracting (and apparently all sales to secondarywholesalers), just as the Union appears to view all retailoutlets in the area as customers that Hudson must serveand its driver-members must service; this indicates thattheUnion is attempting, at least partially, to acquirework it never previously had.I credit the testimony of Haber and Kersen and findthat Hudson never transmitted the delete list to Haber in1980, or anytime thereafter. I therefore find that, at thattime, Hudson discontinued servicing these accounts for avalid reason (it was uneconomical for them to serve suchsmall customers) and that, in time, Haber may have ac-quired some of these customers on his own initiative.That being so, the Union's purpose in having the Asso-ciation agreeto the Clarification of Jurisdictionletter in1982 was to force Hudson, and the other primary whole-salermembers of the' Association, to cease selling to thesecondary wholesalers who serve the smaller customers.Once this was accomplished and Hudson was no longerselling to Haber and other secondary wholesalers (withitsresulting profit),Hudson may have started servingsome of the "borderline" customers previously served byHaber (and the other secondary wholesalers), and theUnion would thereby, acquire, or reacquire work for itsmembers.This is the objective proscribed by Section8(e),and I, therefore, find that by entering into thisagreement (as further "entered into" in the arbitration)the Union and Hudson violated Section 8(e) of the Act.CONCLUSIONS OF LAW1.Newspaper and Mail Deliverers'Union of NewYork and Vicinityisa labor organization within themeaning of Section2(5) of the Act.2.Hudson County News Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.3.Hudson and the Union violated Section 8(e) of theAct byentering into the Clarification of Jurisdictionletter and by reentering into it in the arbitration held inNovember 1983.THE REMEDYHaving found that this Clarification of Jurisdictionletterviolates Section 8(e) of the Act, I shall orderHudson and the Union to cease and desist from enteringinto,maintaining or enforcing the provisions of thisletter; I shall also order that they cease and desist fromenforcing the arbitrator's award of November 29, 1983,which resulted from this letter.[Recommended Order omitted from publication.]